707 So. 2d 434 (1998)
J.B., a juvenile, Petitioner,
v.
Judy RAYFORD, Superintendent, Dade Juvenile Detention Center, Respondent.
No. 98-872.
District Court of Appeal of Florida, Third District.
April 15, 1998.
Bennett H. Brummer, Public Defender and Julie M. Levitt, Assistant Public Defender, for petitioner.
Robert A. Butterworth, Attorney General and Sandra S. Jaggard, Assistant Attorney General, for respondent.
Before SCHWARTZ, C.J., and GODERICH and SHEVIN, JJ.
PER CURIAM.
The state agrees that, under section 985.215(10)(a)1 & (b), Florida Statutes (1997), a juvenile respondent such as the petitioner may be punished for a violation of home detention while awaiting placement by no more than five days in secure detention. His continued confinement for longer than that period, as ordered by the court below, is therefore unjustified. See M.L.F. v. State, 678 So. 2d 1307 (Fla. 1st DCA 1996); see also R.E.D. v. Gnat, 681 So. 2d 847 (Fla. 1st DCA 1996).
Accordingly, habeas corpus is granted and the petitioner ordered released from secure detention forthwith.